The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
OFFICE ACTION
 
Objection to the Title
When a design is embodied in an article comprising of multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity (e.g. combined, combination, unit assembly (see Preamble and Title- MPEP 1503.01, subsection I). 
 
Therefore, the title of the claim should be amended throughout the specification (the oath or declaration excepted) to read:

--Combined Container with Lid--

Rejection under 35 USC § 112, (a) and (b) 
The claim is rejected under 35 U.S.C. 112, (a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to make and use the same nor does it particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:
















1. The exact shape and appearance of the lid portions shown shaded by example in grey in FIGS. 1 and 6 cannot be understood. Specifically, since FIGS. 1 and 6 are illustrated in a 2-dimensional illustration technique, and due to the lack of additional corroborating view(s), the portions are unclear (e.g. one or more three-dimensional attributes such as depth, curvature, angle, placement, etc. are unknown) and are left to conjecture. 









    PNG
    media_image1.png
    372
    463
    media_image1.png
    Greyscale

 







2. The exact shape, appearance and depth of the bottom surfaces shown shaded by example in grey in FIG. 6 cannot be understood. Specifically, since FIG. 6 is illustrated in a 2-dimensional illustration technique, and due to the lack of additional corroborating view(s), those surfaces are unclear (e.g. one or more three-dimensional attributes such as depth, exact curvature, angle, placement, etc. are unknown) and are left to conjecture.





    PNG
    media_image2.png
    841
    1107
    media_image2.png
    Greyscale








In an attempt to overcome this rejection, applicants may convert the lid portions shown shaded by example in grey in FIGS. 1 and 6 along with the bottom surfaces shown shaded by example in grey in FIG. 6 to distinctly broken lines.  In addition, a broken line statement preceding the claim should be added in the specification (e.g. “The broken lines in the drawings depict portions of the (pending title) that form no part of the claimed design."). 
 
Replacement Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheets should be labeled “Replacement Sheet” or “New Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by U.S.C 132 and 37 CFR 1.121(f). 
 
Conclusion
The claim stands rejected for the reasons set forth above.
 
The references cited are considered relevant to the claimed design. Applicant may view and obtain copies of the cited references by visiting: http://www.uspto.gov/patft/index.html and pressing the “Number Search” link in the PatFT: Patents column.
  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW KERR (571-272-2184). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit: 
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANDREW KERR/
Primary Examiner Art Unit 2917